291 F.2d 751
NATIONAL LABOR RELATIONS BOARD, Petitionerv.WALSH-LUMPKIN WHOLESALE DRUG CO.
No. 16697.
United States Court of Appeals Eighth Circuit.
May 31, 1961.

Petition to enforce order of National Labor Relations Board.
Marcel Mallet-Prevost, Asst. General Counsel, National Labor Relations Board and Dominick Manoli, Assoc. General Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
LeRoy Autrey, Texarkana, Ark., for respondent.
PER CURIAM.


1
Order of Labor Board enforced and respondent to comply with affirmative provisions of Order of Board, etc.